United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Compton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1291
Issued: March 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 31, 2008 appellant, through counsel, filed a timely appeal from a November 6,
2007 nonmerit decision of the Office of Workers’ Compensation Programs denying her right
knee injury claim. Because more than a year has elapsed between the most recent merit decision
dated October 24, 2006 and the filing of the appeal, the Board lacks jurisdiction to review the
merits of this claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 30, 2006 appellant, a 47-year-old letter carrier, filed an occupational disease
claim (Form CA-2) for right knee pain. She attributed her condition to walking and the
repetitive motions she does in the performance of her federal employment. Appellant first
became aware of her condition and its relation to her employment on August 3, 2006. She

reported an August 3, 2004 incident when, near the end of her workday, her right knee started
hurting and was swollen the next morning.1 Appellant consulted with a physician following this
incident who told her she had “post office knee.” She also submitted form reports from Kaiser
Permanente, bearing illegible signatures noting that she was seen on August 4 and 18, 2006 in
the clinic and that she was placed off work for 5 days on August 4, 2006 and was placed on 14
days of restricted duty as of August 18, 2006.
By letter dated September 11, 2006, the Office notified appellant of the inadequacy of the
medical evidence she submitted to support her claim and requested she submit comprehensive
medical reports and evidence.
By decision dated October 24, 2006, the Office denied appellant’s claim because the
medical evidence submitted did not demonstrate her alleged knee injury was related to the
established work-related factors of employment.
Subsequently appellant submitted medical reports documenting visits to Kaiser
Permanente. Two of these reports were duplicative of the August form reports previously
submitted. By letter dated October 16, 2007, appellant requested reconsideration. On
October 23, 2007 the Office also received another form report from the Kaiser Permanent clinic,
dated December 13, 2006, which stated a diagnosis of knee degenerative joint disease and
arthritis, and noted that appellant’s restrictions were permanent. The signature on this form is
again illegible.
By decision dated November 6, 2007, the Office denied merit review of the claim.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
Thus, the Act does not entitle a claimant to a review of an Office decision as a matter of right.3
Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a
claimant may obtain review of the merits of the claim by either: (1) showing that the Office
erroneously applied or interpreted a specific point of law; (2) advancing a relevant legal
argument not previously considered by the Office; or (3) constituting relevant and pertinent new
evidence not previously considered by the Office.4 Section 10.608(b) provides that, when an
application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for
1

Appellant reported the date on the CA-2 form as August 3, 2004. However, she later clarified, in a letter, that
the date was August 3, 2006.
2

5 U.S.C. § 8128(a) ([t]he Secretary of Labor may review an award for or against payment of compensation at
any time on his own motion or on application).
3

Jeffrey M. Sagrecy, 55 ECAB 724 (2004); Veletta C. Coleman, 48 ECAB 367 (1997).

4

20 C.F.R. § 10.606(b)(2).

2

reconsideration without reopening the case for a review on the merits.5 When reviewing an
Office decision denying a merit review, the function of the Board is to determine whether the
Office properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.6
ANALYSIS
Appellant’s request for reconsideration dated October 16, 2007, neither alleged, nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, she did not advance a relevant legal argument not previously considered by the
Office. Consequently, appellant is not entitled to a review of the merits of her claim based on the
first and second requirements under section 10.606(b)(2).7
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, appellant submitted medical evidence which was previously
of record. The Board has held that the submission of evidence which repeats or duplicates
evidence already in the case record does not constitute a basis for reopening the case.8 Although
the August 4 and 18, 2006 medical reports prescribed five days of disability with restrictions,
these reports were previously submitted and reviewed by the Office and, therefore, do not
constitute a basis for reopening appellant’s claim for merit review.
Furthermore, the December 12, 2006 report, proffering a diagnosis of knee degenerative
joint disorder and arthritis, although new, contributes nothing relevant or pertinent to the analysis
of the underlying issue: whether appellant’s knee condition is causally related to factors of her
federal employment. This report did not contain a physician’s findings upon examination or
proffer a medical rationale explaining how and why the diagnosed knee condition was caused by
factors of appellant’s federal employment. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.9 Therefore, this report is insufficient to establish the causal relationship and
do not constitute a basis for reopening a case.
As appellant did not submit any relevant and pertinent new evidence, she is not entitled to
a review of the merits of her claim based on the third requirement under section 10.606(b)(2).10

5

20 C.F.R. § 10.608(b).

6

Annette Louise, 54 ECAB 783 (2003).

7

20 C.F.R. § 10.608(b)(2)(i) and (ii).

8

Denis M. Dupor, 51 ECAB 482 (2000).

9

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008).

10

20 C.F.R. § 10.608(b)(2)(iii).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 6, 2007 is affirmed.
Issued: March 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

